Citation Nr: 0521683	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post healed closed fracture, left third metacarpal.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and from April 1983 to June 2000.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of  the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

It is noted that the veteran in his notice of disagreement 
and in his substantive appeal appears to have raised the 
issue of entitlement to an increased disability evaluation 
for his service-connected tinnitus.  This matter is referred 
to the RO for the appropriate action.



FINDINGS OF FACT

1.  Objective findings regarding the veteran's status post 
healed closed fracture, left third metacarpal, essentially 
reveal no functional impairment.  They are negative for 
weakness, atrophy, loss of motion, or sensory deficits of the 
left hand and wrist.

2.  The veteran has Level I hearing loss in the right ear.

3.  The veteran has Level I hearing loss in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post 
healed closed fracture, left third metacarpal, have not been 
met at any time since the award of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 
5215, 8515, (2004).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met at any time since 
the award of service connection for that disability.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are January 2004, February 2004 and February 2005 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims for 
increased ratings.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters, in particular 
the February 2005, instructed the claimant to identify any 
additional evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in June 2000.   Thereafter, the RO provided 
notice in January 2004, February 2004 and February 2005.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Kin C. Wong, M.D.; and VA examination 
reports dated in July 2000, August 2000, November 2001 and 
January 2004.  

Further VA examination is not necessary because the most 
recent examination reports of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

Left Wrist

In October 2000, the RO held that service connection for 
status post healed closed fracture, left third metacarpal, 
was warranted.  Upon VA examination in July 2000 objective 
findings were a well-healed scar over the third metacarpal 
and the veteran had full range of motion and good strength.  
The veteran was diagnosed as having status post fracture, 
left third metacarpal, healed, no functional disability.  The 
diagnosis was confirmed with x-ray evidence.  The RO 
accordingly assigned a noncompensable disability evaluation.

The veteran duly appealed the noncompensable disability 
evaluation for his service-connected status post healed 
closed fracture, left third metacarpal, and was scheduled for 
an additional VA examination in November 2001.  The veteran 
reported that his hand was "quite alright now."  The left 
hand had a slight shortening of the third metacarpal, but the 
veteran had normal range of motion, made a good fist, and had 
full extension.  The veteran had full strength in his wrist 
and was able touch his fingertips to each point of the distal 
palmar crease.  He also had completely normal grip strength.  
The veteran was diagnosed as having a fractured left third 
metacarpal, spiral fracture, healed with shortening of this 
third metacarpal, but full and normal function.  There was no 
functional impairment in the left hand or wrist.  X-rays 
revealed a healed oblique post fracture deformity mid shaft 
left third metacarpal and two, approximately one millimeter 
lucencies, radial side left first metacarpal head and two 
cystic lucencies in the mid left carpal lunate.  Otherwise 
the left hand and wrist were unremarkable.

On his May 2002 VA Form 9, the veteran recounted that he had 
occasional pain in his left hand that affected his employment 
potential, which warranted an increase in his disability 
evaluation.  The veteran also submitted treatment records 
from Dr. Wong; however, these did not provide any evidence 
that would warrant an increased disability evaluation.

Hearing Loss

In October 2000, the RO held that service connection for 
bilateral hearing loss was warranted.  On the authorized 
audiological evaluation in August 2000, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
20
25
45
LEFT
----
30
25
35
40

Average puretone thresholds were 28 in the right ear and 33 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The RO accordingly assigned a 
noncompensable disability evaluation to the veteran's 
service-connected bilateral hearing loss.

The veteran duly appealed the disability evaluation and was 
scheduled for an additional VA examination. On the authorized 
audiological evaluation in August 2000, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
15
20
45
LEFT
----
15
10
25
55

Average puretone thresholds were 25 in the right ear and 27 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The RO accordingly continued the 
noncompensable disability evaluation to the veteran's 
service-connected bilateral hearing loss.


Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis
Left Wrist

The veteran's status post healed closed fracture, left third 
metacarpal, has been rated by analogy to limitation of motion 
of the wrist.  See 38 C.F.R. §4.71a, Diagnostic Code 5215.  
That code provides a maximum 10 percent rating for limitation 
of motion of the wrist (major or minor), if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm.  A zero percent is assigned if the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

In this case, the medical evidence shows dorsiflexion of the 
left wrist is not less than 15 degrees and palmar flexion is 
not limited in line with the forearm.  On VA medical 
examinations in July 2000 and November 2001 the veteran had 
full range of motion.  Thus, the evidence does not support a 
10 percent rating under Code 5215.

In reaching this decision, the Board notes that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

In that regard, the veteran has argued that although he has 
normal range of motion on recent VA medical examination, he 
does occasionally experience pain that affects his 
employment.  The Board has considered these subjective 
symptoms, but finds that a compensable rating is not 
warranted.  The objective evidence of record shows that the 
veteran's left hand and wrist exhibits no atrophy, wasting, 
trophic changes, or loss of strength.  In the absence of any 
objective manifestation demonstrating disuse or functional 
impairment due to pain, a compensable rating for the 
veteran's status post healed closed fracture, left third 
metacarpal, under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.

Hearing Loss

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The January 2004 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 25 decibels in 
the right ear with speech discrimination of 100 percent 
correct.  He had an average pure tone threshold of 27 
decibels in the left ear with speech discrimination of 96 
percent correct.  The only possible interpretation of this 
examination under the regulation is that the veteran's 
hearing loss is at level I in both ears; therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the January 
2004 audiometric examination clearly show that these 
provisions are not applicable in this case.  It is also noted 
that there is no other pertinent medical evidence of record 
which would entitle the veteran to a compensable rating for 
bilateral hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  His statements alone, however, do not establish a 
higher rating for bilateral hearing loss.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also noted that the veteran has expressed 
concern about the accuracy of his audiology examination, 
given that he was tested in a soundproof room.  He is advised 
that the revised regulatory provisions essentially addressed 
the question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz were 55 decibels or 
greater. The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R.  § 
4.86.  Given the results of December 1999 audiometric 
testing, however, these alternative tables are not for 
application.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.





ORDER

An initial compensable evaluation for status post healed 
closed fracture, left third metacarpal, is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


